IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                          No. 95-10648
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellant,


versus

ROLAND JACK HENDERSON,

                                         Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:90-CR-125-A
                        - - - - - - - - - -
                           June 25, 1996
Before WIENER, EMILIO M. GARZA and PARKER, Circuit Judges.

PER CURIAM:*

     Roland Jack Henderson appeals from the district court’s

denial of his motion under 28 U.S.C. § 2255.   The district court

did not commit reversible error in rejecting Henderson’s

contention that his counsel was ineffective for not challenging

the district court’s upward departure from the range of

punishment calculated under the guidelines.    See Spriggs v.

Collins, 993 F.2d 85 (5th Cir. 1993).

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-10648
                              - 2 -

     Henderson’s direct challenge to the application of the

sentencing guidelines is not cognizable in a § 2255 motion.

United States v. Vaughn, 955 F.2d 367, 368 (5th Cir. 1992).

     AFFIRMED.